IN THE SUPREME COURT OF THE STATE OF NEVADA


                 GLORIA ZAPATA, AS SPECIAL             No. 83788
                 ADMINISTRATOR FOR THE ESTATE
                 OF JONATHAN BLACKSTONE,
                 DECEASED; AND MITCHELL
                 BLACKSTONE, INDWIDUALLY AND
                 AS HEIR TO THE ESTATE OF
                 JONATHAN BLACKSTONE,
                 Petitioners,
                                                         FILED
                 vs.                                     DEC 1 7 2021
                 THE EIGHTH JUDICIAL DISTRICT            ELIZABETH A. BROWN
                 COURT OF THE STATE OF NEVADA,        CLERK OF SUPREME COURT
                                                     BY     3 \
                 IN AND FOR THE COUNTY OF CLARK;            DErligga
                 AND THE HONORABLE MONICA
                 TRUJILLO, DISTRICT JUDGE,
                 Respondents,
                 and
                 SHOWCASE 1415 LLC, A BUSINESS
                 ENTITY INCORPORATED TO DO
                 BUSINESS IN THE STATE OF
                 NEVADA; SHOWCASE COSMO LLC, A
                 BUSINESS ENTITY INCORPORATED
                 TO DO BUSINESS IN THE STATE OF
                 NEVADA; EC 2537 REALTY LLC, A
                 BUSINESS ENTITY INCORPORATED
                 TO DO BUSINESS IN THE STATE OF
                 NEVADA; SHOWCASE INVESTORS 3
                 LLC, A BUSINESS ENTITY
                 INCORPORATED TO DO BUSINESS IN
                 THE STATE OF NEVADA; LAS VEGAS
                 3, LLC, A BUSINESS ENTITY
                 INCORPORATED TO DO BUSINESS IN
                 THE STATE OF NEVADA; SHOWCASE
                 MALL VEGAS MANAGEMENT LLC, A
                 BUSINESS ENTITY INCORPORATED
                 TO DO BUSINESS IN THE STATE OF
                 NEVADA; BG RETAIL, LLC, F/K/A


SUPREME COURT
     OF
   NEVADA

  1941A BROWN GROUP RETAIL, INC., D/B/A
FAMOUS FOOTWEAR, A FOREIGN
BUSINESS ENTITY CONDUCTING
BUSINESS IN NEVADA; AND U.S.
SECURITY ASSOCIATES, INC., A
FOREIGN BUSINESS ENTITY
CONDUCTING BUSINESS IN NEVADA,
Real Parties in Interest.




     ORDER DENYING PETITION FOR A WRIT OF MANDAMUS
            This original petition for a writ of mandamus challenges a
district court order granting a motion to dismiss. Having considered the
petition and its supporting documentation, we are not persuaded that our
extraordinary and discretionary intervention is warranted.       See Pan v.
Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004)
(observing that the party seeking writ relief bears the burden of showing
such relief is warranted); Smith v. Eighth Judicial Dist. Court, 107 Nev.
674, 677, 679, 818 P.2d 849, 851, 853 (1991) (recognizing that writ relief is
an extraordinary remedy and that this court has sole discretion in
determining whether to entertain a writ petition). Specifically, we
generally decline to exercise our discretion to entertain writ petitions
challenging orders resolving motions to dismiss, and we are not convinced




                                     2

     ;
                any of the exceptions apply in this case. See Smith v. Eighth Judicial Dist.
                Court, 113 Nev. 1343, 1344-45, 950 P.2d 280, 281 (1997) (discussing the
                exceptions to the general rule). We therefore,
                             ORDER the petition DENIED.'



                                                    k
                                                 / „..,,,.e,i_,:t_
                                                                     \
                                                                         , C.J.
                                        Hardesty


                                          , J.                                         r.J.
                Herndon                                     Gibbmis




                cc:   Hon. Monica Trujillo, District Judge
                      Richard Harris Law Firm
                      Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas
                      Pyatt Silvestri
                      Eighth District Court Clerk




                      1The  Honorable Mark Gibbons, Senior Justice, participated in the
                decision of this matter under a general order of assignment.



SUPREME COURT

       OF

    NEVADA
                                                        3
(0) 947A